Citation Nr: 1200299	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.  

The evidence of record indicates that the Veteran requested a hearing before the Board.  See VA Form 9 received October 2008.  The RO informed the Veteran that his requested hearing had been scheduled for July 2010.  See May 2010 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.

As an initial matter, the Board notes that the results of pure tone testing conducted at the time of the December 2006 audiology consult are not of record.  Neither is a scanned report referenced in a June 11, 2007 audiology note.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's outstanding treatment records from the VA facility in Mountain Home.  Any recent records from that facility and the Knoxville outpatient clinic must also be obtained.  

Secondly, the Veteran appears to be in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's apparent application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim, therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011). 

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he contends is a result of, and has been present since, service.  He reports that he had an ear infection while in service that resulted in scarring in his ear.  At the time of a December 2006 audiology consult, the Veteran reported the onset of his hearing loss was in the 1960s and that he was exposed to acoustic trauma in service in the form of large weapons.  

Service treatment records reveal that the Veteran was found to have a small perforation in the right superior anterior quadrant of the tympanic membrane in August 1963.  While the Board acknowledges that this was completely healed by October 1963, given the Veteran's contentions described above and the notation made at the time of the December 2006 audiology consult that Puretone testing revealed hearing was within normal limits sloping to a severe hearing loss in both ears, the Board finds that a medical examination is necessary for the purpose of determining the etiology of any diagnosed bilateral hearing loss.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of pure tone testing conducted at the time of the December 2006 audiology consult and the scanned report referenced in a June 11, 2007 audiology note.  If either of these records is in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Obtain the Veteran's treatment records from the Mountain Home VAMC and Knoxville outpatient clinic, dated since March 2010.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

4.  When the foregoing development has been completed, schedule the Veteran for a VA audio examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


